STATE OF LOUISIANA

              COURT OF APPEAL, FIRST CIRCUIT

CALVIN       J.    HILL,       INDIVIDUALLY                                NO.     2021    CW    1508
AND    AS    THE    EXECUTOR          OF   THE
SUCCESSION          OF    ELNORA         JOHNSON
HILL


VERSUS


TMR    EXPLORATION,              INC.,     PARK                                  MARCH    28,    2022
EXPLORATION,             INC.,       AND   VITOL
RESOURCES,          INC.




In    Re:          New        Hampshire      Insurance       Company,     National       Union       Fire
                   Insurance             Company      of      Pittsburgh,        PA.,      and        AIG

                   Specialty          Insurance       Company,    applying       for     supervisory
                   writs,        18th      Judicial        District    Court,     Parish        of   West
                   Baton       Rouge,      No.    41245.




BEFORE:           McDONALD,          LANIER,      AND WOLFE,     JJ.


        WRIT DENIED.


                                                      JMM
                                                      WIL
                                                       EW




COURT       OF APPEAL,           FIRST     CIRCUIT




        EPUTY       C    ERK    OF   COURT
              FOR       THE    COURT